Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP H01-186281) in view of Hutchinson (US 2012/0248081).

Yamada discloses regarding claims 1, 8, a user input device (nozzle diameter setting device 8) for inputting the size of a nozzle. A controller 11, is configured to calculate the desired flow rate based on the nozzle settings. (See Page 2, Lines 9-29) Flow control valves 13 and 16 control the flow of the shielding gas. Regarding claims 2 and 5, the user is able to select the flow rate and the flow rate may be considered a purge flow rate. There are no claim limitations to indicate what is considered to be a “purge flow rate” or a “normal” flow rate. 

The teachings of Yamada have been discussed above. Yamada fails to disclose, wherein a range of suitable flow rates is either determined by the processor or received through the user interface, and wherein the user interface is configured to output a notification if the flow rate or the manually entered flow rate deviates outside the range of suitable flow rates.

Hutchinson discloses, regarding claims 1 and 4, selecting welding parameters such as a gas flow rate. (See Paragraph [0027]). The user interface allows a user to select from an ideal set of welding parameters and will alert the user if the selected parameters will result in exceed a threshold or result in poor weld quality. (See Paragraphs [0015], [0019], [0044]) The alarm is requiring the user to use a range of suitable flow rates. In claim 1 there are no limitations for what is considered to be a “suitable flow rate.” Therefore, any range the user is allowed to enter is within a range of suitable flow rates. The claim fails to indicate what the flow rate range must be suitable for. There are also no limitations placed on the range. The arguments and specification seem to suggest a specific range is presented to the user, which is more narrow than all the flow rates the device is capable of providing. The user is required to select a flow rate from this narrow range. However, this is not what is claimed. The configuration of the user interface to require is also not limited in the claim. An alarm is considered to meet this configuration. As stated below, the reason for requiring a user to use a specific gas flow rate is already considered to be obvious to one having ordinary skill in the art. If an incorrect gas flow rate is selected based on the various welding parameters or type of welding, a low quality weld will be produced.  

 It would have been obvious to adapt Yamada in view of Hutchinson to provide the wherein a range of suitable flow rates is either determined by the processor or received through the user interface, and wherein the user interface is configured to output a notification if the flow rate or the manually entered flow rate deviates outside the range of suitable flow rates for alerting the user that the entered parameters would result in a low quality weld. 

Regarding claims 12, the “prompting” step is unclear as a device for telling the user to do anything is not claimed. Prompting could be as simple as providing a button, such as nozzle setting device 8, to input the nozzle size. The controller, is configured to calculate the desired flow rate based on the nozzle settings. (See Page 2, Lines 9-29) Flow control valves 13 and 16 control the flow of the shielding gas and a feedback loop is used to adjust for pressure fluctuations. (See Page 2, Lines 15-29). The user is able to select the flow rate and the flow rate. Regarding claim 11, the “prompting” step is unclear as a device for telling the user to do anything is not claimed. Prompting could be as simple as providing a button, such as nozzle setting device 8, to input the nozzle size. The controller, is configured to calculate the desired flow rate based on the nozzle settings. (See Page 2, Lines 9-29) Flow control valves 13 and 16 control the flow of the shielding gas and a feedback loop is used to adjust for pressure fluctuations. (See Page 2, Lines 15-29). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP H01-186281) in view of Dantinne et al (US 2009/0152251) and Enyedy et al (US 2013/0112660).

The teachings of Yamada have been discussed above. Yamada fails to specifically disclose a display. Dantinne discloses a user input having a display for displaying welding parameters but fails to disclose displaying the flow rate of the shielding gas. Enyedy discloses a user input device 138 and display 134 on the welding torch (See Paragraphs [0029]-[0031]) with the display showing the flow rate of the shield gas for the welding process. It would have been obvious to adapt Yamada in view of Dantinne for providing the display of the gas flow rate for displaying the parameter to the user for monitoring and adjusting the flow rate during the welding process. Regarding claim 8, the user input is able to be carried by the user as it is on the welding torch which is manipulated by the user. It would have been obvious to do so for easy transportation of the user display/input.

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.

In response to applicants argument on pages 7-8 regarding Hutchinson and Enyedy, there are no limitations for what is considered to be a “suitable flow rate.” Therefore, any range the user is allowed to enter is within a range of suitable flow rates. The claim fails to indicate what the flow rate range must be suitable for. There are also no limitations placed on the range. The arguments and specification seem to suggest a specific range is presented to the user, which is more narrow than all the flow rates the device is capable of providing. The user is required to select a flow rate from this narrow range. However, this is not what is claimed. The configuration of the user interface to require is also not limited in the claim. An alarm is considered to meet this configuration. As stated below, the reason for requiring a user to use a specific gas flow rate is already considered to be obvious to one having ordinary skill in the art. If an incorrect gas flow rate is selected based on the various welding parameters or type of welding, a low quality weld will be produced.  

Allowable Subject Matter

Claims 3, 5, 6, 9, 10, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/19/2022